Filed 4/21/14 In re J.A. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re J.A., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                         E058968
         Plaintiff and Respondent,
                                                                         (Super.Ct.No. J248161)
v.
                                                                         OPINION
J.A.,

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Brian Saunders,

Judge. Affirmed.

         Jeanine G. Strong, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland and Kathryn

Kirschbaum, Deputy Attorneys General, for Plaintiff and Respondent.


                                                             1
       A juvenile wardship petition was filed alleging that defendant and appellant J.A.

(minor) committed the offense of resisting a peace officer in the discharge of his duties.

(Pen. Code, § 148, subd. (a)(1).) A juvenile court found the allegation to be true. The

court declared minor a ward and placed him on probation in his mother’s home. On

appeal, minor’s sole contention is there was insufficient evidence to support the court’s

true finding that he resisted arrest since the arresting officer was not acting lawfully when

he detained him. We affirm.

                   FACTUAL AND PROCEDURAL BACKGROUND

       The Prosecution’s Case

       On the evening of January 26, 2013, Officer Nicholas Parcher and his partner were

driving in an unmarked police car, patrolling an area where there had been multiple gang

shootings, several robberies, and vehicle burglaries. It was dark. Officer Parcher noticed

someone dressed in dark clothing, walking near the front of a vacant business in a strip

mall shopping center. The person, later identified as minor, stopped close to the window

of the vacant business, leaned forward, placed his right hand on the window, and looked

through it. Minor then stepped away from the window and looked left to right over both

of his shoulders. Minor began walking a little further and then stopped again and looked

into the window, the same way he did before. Officer Parcher testified that, based on his

training and experience, he had observed minor “casing” the business, which meant that

minor was researching the location to see if it was a discrete location, to see what was

inside for him to take, to see if there were video cameras, and to evaluate the risk of him



                                              2
being seen or getting caught. Officer Parcher believed minor was casing the business

because it was past business hours, all of the businesses in the complex were closed, there

were no cars in the parking lot, the lighting was very low, minor was wearing dark

clothes, he looked into the window two times, and he looked around him. Officer

Parcher testified that copper thefts were prevalent in the city at that time, and that vacant

businesses had lighting and electrical cords that could be stolen.

       Officer Parcher’s partner was driving, and he drove closer to minor so Officer

Parcher could make contact. Officer Parcher and his partner were in full uniform. From

the passenger seat, Officer Parcher identified himself as a police officer and asked minor

to “have a seat.” Minor looked toward him and started walking a little more briskly. At

that point, Officer Parcher’s partner stopped the car, and Officer Parcher got out. As the

officer exited the car, minor looked back toward him. Officer Parcher identified himself

again and asked minor to have a seat. Minor then started running along the sidewalk,

through the shopping center. Officer Parcher ran after him and observed minor reach into

his pockets to pull something out. Two dark objects fell from his pocket to the ground.

Officer Parcher could not tell what they were, but he was concerned that one of them

could be a weapon. As he was chasing minor, Officer Parcher identified himself about

four more times and told minor to stop running. Minor looked back in Parcher’s

direction at least once and still continued to run. Officer Parcher caught up to minor and

grabbed him by the shoulder. Minor pulled his shoulder away from him and lost his




                                              3
balance. Because Officer Parcher was holding on to minor’s jacket, they both fell to the

ground. Once on the ground, minor did not fight, and he was handcuffed.

       During the jurisdiction hearing, Officer Parcher testified that there had been

approximately 10 burglaries, four or five shootings, and two robberies in that same

shopping center within the preceding six months. On cross-examination, Officer Parcher

testified that at the time of the incident, minor was not carrying a backpack, and he did

not have a flashlight or any tools on him.

       At the close of the People’s case, minor requested a judgment of dismissal. He

argued that there was no reasonable suspicion for the police to detain him. Based on the

totality of the circumstances, the court concluded that the officer was justified in

detaining minor, and it denied the motion. The court subsequently found true the

allegation that minor resisted a peace officer.

                                        ANALYSIS

           There Was Sufficient Evidence to Support the Court’s True Finding

       Minor contends there was insufficient evidence to support the juvenile court’s true

finding that he resisted a peace officer in the discharge of his duties. Specifically, minor

claims there was insufficient evidence that Officer Parcher was engaged in the lawful

performance of his duties since he did not have a reasonable suspicion that minor was

involved in criminal activity. We disagree.




                                              4
A. Standard of Review

       “[I]n considering a claim of insufficiency of the evidence, appellant has a heavy

burden in demonstrating that the evidence does not support the juvenile court findings.

[Citation.] An appellate court must review the whole record in the light most favorable to

the judgment in order to determine whether it discloses substantial evidence that a

reasonable trier of fact could find the essential elements of the crime beyond a reasonable

doubt.” (In re Ricky T. (2001) 87 Cal. App. 4th 1132, 1136.) “We must presume in

support of the judgment the existence of every fact the trier of fact could reasonably

deduce from the evidence.” (In re Jose R. (1982) 137 Cal. App. 3d 269, 275.) In addition,

“we must make all reasonable inferences that support the finding of the juvenile court.”

(Ibid.) “If the circumstances reasonably justify the verdict, we will not reverse simply

because the evidence might reasonably support a contrary finding. This standard applies

to cases based on circumstantial evidence. [Citation] The testimony of just one witness

is enough to sustain a conviction, so long as that testimony is not inherently incredible.

[Citation.] The trier of fact determines the credibility of witnesses, weighs the evidence,

and resolves factual conflicts. . . . On appeal, we must accept that part of the testimony

which supports the judgment.” (In re Daniel G. (2004) 120 Cal. App. 4th 824, 830.)

       B. The Evidence Was Sufficient

       Penal Code section 148, subdivision (a)(1), provides that “[e]very person who

willfully resists, delays, or obstructs any public officer, peace officer, or an emergency




                                              5
medical technician . . . in the discharge or attempt to discharge any duty of his or her

office or employment, when no other punishment is prescribed, shall be punished . . . .”

       Minor essentially contends that Officer Parcher was not lawfully discharging his

duties since he was not justified in detaining minor. We disagree. “A detention is

reasonable under the Fourth Amendment when the detaining officer can point to specific

articulable facts that, considered in light of the totality of the circumstances, provide

some objective manifestation that the person detained may be involved in criminal

activity.” (People v. Souza (1994) 9 Cal. 4th 224, 231 (Souza).)

       Here, Officer Parcher testified that, based on his training and experience, he

believed minor was casing the business. Officer Parcher asserted that “all the indicators

were there.” He and his partner spotted minor in a shopping area where there had

recently been burglaries, robberies, and multiple gang shootings. It was dark, it was past

business hours, and there were no cars in the parking lot. He observed minor walking

along the storefronts, dressed in dark clothing. Minor stopped, put his hand up to the

window of a vacant business, and looked inside. He stepped away from the window and

then looked around him from left and right, over both shoulders. Officer Parcher testified

that it appeared that minor was looking to see if anyone was watching. Officer Parcher

saw minor start walking and then stop again, look into the same window, and repeat the

same actions. Considering all the circumstances, it was reasonable for Officer Parcher to

suspect that minor may be involved in criminal activity. (Souza, supra, 9 Cal.4th at

p. 231.) Furthermore, Officer Parcher’s reasonable suspicion only increased when minor



                                              6
walked more briskly and then started running when Parcher identified himself as a police

officer and told minor to have a seat. (See Souza, supra, 9 Cal.4th at p. 242.)

       Rather than viewing the totality of the circumstances as stated ante, minor isolates

each individual circumstance in order to argue that there was no reasonable suspicion that

he was engaged in criminal activity. For example, he cites to People v. Bower (1979) 24
Cal. 3d 638 (Bower), superseded by statute on other grounds, as stated in People v. Lloyd

(1992) 4 Cal. App. 4th 724, 733, in support of his assertion that the fact that he was present

in an area where crime had previously occurred was of little significance. Bower states

that “[m]any citizens of this state are forced to live in areas that have ‘high crime’ rates or

they come to these areas to shop, work, play, transact business, or visit relatives or

friends.” (Id. at p. 645.) However, the Supreme Court in Bower also stated that it “has

been reluctant to conclude that a location’s crime rate transforms otherwise innocent-

appearing circumstances into circumstances justifying the seizure of an individual.”

(Ibid., italics added.) Accordingly, the Court held that “[t]he presence of a white man at

night in a predominantly black residential area having an assertedly ‘high’ crime rate

[was] an inadequate basis on which to seize him under the Fourth Amendment.” (Id. at

p. 649.) Unlike Bower, the circumstances in the instant case were not merely “innocent-

appearing circumstances.” (See ante.) Furthermore, we note that “[a]n area’s reputation

for criminal activity is an appropriate consideration in assessing whether an investigative

detention is reasonable under the Fourth Amendment. [Citations.]” (Souza, supra, 9




                                              7
Cal.4th at p. 240.) The court here properly considered this factor, along with the other

factors discussed ante, in finding reasonable suspicion.

       Minor further contends that the facts that he began walking briskly and then

started running when Officer Parcher told him to stop and take a seat, did not justify the

detention. He also claims that his decision to run was in response to the officer’s

unlawful attempt to detain him and, thus, cannot be considered a factor indicating

criminal activity. Minor cites several cases to “illustrate the principle that a person is

entitled to refuse to cooperate with the police . . . without giving law enforcement a

reason to detain him.” Again, minor argues this factor in isolation, without regard for the

surrounding circumstances. We agree that “[f]light alone does not trigger an

investigative detention.” (People v. Washington (1987) 192 Cal. App. 3d 1120, 1124,

italics added.) Here, there was a sufficient basis to detain minor before he actually ran

away from the officer. Minor was in a high crime area, Officer Parcher saw him stop and

look inside the window of a closed business, look side to side, walk further, and then look

again into the window. In other words, there was reasonable suspicion based on other

factors. Minor’s flight simply added to the suspicion. In view of the totality of the

circumstances, the officer was justified in detaining minor.

       Finally, minor argues that, for all the same reasons there was no reasonable

suspicion that he was involved in criminal activity, there was also no probable cause to

arrest him. We first note that “[a] peace officer may, without a warrant, take into

temporary custody a minor: [¶] (a) Who is under the age of 18 years when such officer



                                              8
has reasonable cause for believing that such minor is a person described in Section . . .

602.” (Welf. & Inst. Code, § 625.) Thus, Officer Parcher only needed reasonable cause,

not probable cause, to arrest minor. Minor was aware that Officer Parcher wanted to

detain him since Parcher identified himself as an officer and told him to have a seat; yet,

minor looked at him and ran away. Minor’s flight from the officer delayed the officer’s

performance of his official duty. (See People v. Allen (1980) 109 Cal. App. 3d 981, 985-

986.) Officer Parcher clearly had reasonable cause to believe that minor had willfully

resisted him. (Pen. Code, § 148, subd. (a).)

       Viewing the whole record in the light most favorable to the judgment, as we must,

we conclude that there was sufficient evidence to support the court’s true finding that

minor resisted an officer in the discharge of his duties.

                                       DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                HOLLENHORST
                                                                          Acting P. J.


We concur:


KING
                           J.


MILLER
                           J.


                                               9